Citation Nr: 1646867	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and from November 1969 to December 1970.  The Veteran was wounded in service and received the Purple Heart decoration.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Board reopened the Veteran's claim in a January 2014 decision and remanded the reopened claim for further development.  In October 2014, the Board denied the claim for service connection for an acquired psychiatric disorder.

The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court set aside the Board's October 2014 decision and remanded the case to the Board for further action.  


FINDING OF FACT

The record reflects that the Veteran passed away in October 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The record reflects that he passed away in October 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2015).


ORDER

The appeal is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


